COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION

Cause number:            01-16-00119-CR
Style:                   Derek Baldit v. The State of Texas
Date motion filed*:      June 23, 2016
Type of motion:          Third Motion for Extension of Time to File Reporter’s Record
Party filing motion:     Court Reporter Sandra Powell
Document to be filed:    Reporter’s Record

Is appeal accelerated?      No.

If motion to extend time:
       Original due date:                 March 14, 2016
       Number of extensions granted:           2         Current Due Date: June 10, 2016
       Date Requested:                    June 29, 2016 (107 days from original deadline)

Ordered that motion is:
       Granted
              If document is to be filed, document due: June 29, 2016.
                    No further extensions of time will be granted.
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
       Because the court reporter’s third extension request only seeks until June 29, 2016, to
       file the reporter’s record, this extension is granted, but the reporter is warned that
       no further extensions will be granted. See TEX. R. APP. P. 10.5(b)(1)(C), 35.3(c).
       Accordingly, if the reporter’s record is not filed by June 29, 2016, the Court may abate
       this appeal for the trial court to hold a show-cause hearing to determine whether
       Sandra Powell should be held in contempt. See TEX. R. APP. P. 37.3(a)(2).

Judge’s signature: /s/ Evelyn Keyes
                   x

Date: June 24, 2016